Citation Nr: 1126592	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for chondromalacia/arthritis of the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to a temporary total disability rating (TTR) for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 3, 2006 surgical procedure.


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.  By those rating actions, the RO continued a 10 percent disability rating assigned to the service-connected right knee disability and denied a TTR for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 3, 2006 surgical procedure, respectively.  The Veteran appealed the above-cited rating actions to the Board. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for gout, to include as secondary to the service-connected right knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board has determined that a remand of the Veteran's increased rating claim for the service-connected right knee disability on appeal is warranted so that he may undergo further VA medical examination to determine its current severity.  The last VA examination of the above-cited service-connected right knee disability was in April 2007, which is more than four years ago.  Moreover, the right knee undwent intervening surgery since the last VA examination.  Further examination is thus required to obtain more contemporaneous medical findings. See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should request all VA medical records pertaining to the Veteran that are dated from lat November 2006 to the present.

Regarding the Veteran's TTR claim, the RO denied entitlement because an April 2007 VA examiner concluded that the Veteran's July 3, 2006 right knee arthroscopic "I&D" procedure, which was performed at a local VA Medical Center (VAMC), was for gouty arthritis of the right knee--a disability that he determined was "not related to" his period of military service or to his service-connected [right] knee condition.  The April 2007 VA examiner also concluded that it was possible for someone to have right knee osteoarthritis and then develop gout that was unrelated later in life.  (See April 2007 VA examination report).  The Veteran, however, testified that his right knee gouty arthritis was actually a varying and evolving manifestation of the service-connected right knee disability.  In essence, he argues that his service-connected right knee arthritis, in part, aggravated his gout.  (Transcript (T.) at pages (pgs.) 8-9)).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service- connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that: VA will not concede that a nonservice- connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (2010).  Thus, on remand, the examining physician will be asked to provide an opinion as to whether the service-connected right knee chondromalacia and arthritis aggravated (made permanently worse) the Veteran's gout of the right knee--the disability for which he underwent surgery in July 2006.  

In light of the extensive nature of the Veteran's service-connected chondromalacia and arthritis of the right knee and surgical treatment, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Request that copies of all VA clinical documentation pertaining to the Veteran's treatment for his service-connected right knee disability after November 2006, not already of record, be forwarded for incorporation into the record.

2.  After completion of the action requested in Paragraphs 1 and 2, the RO/AMC must schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected chondromalacia and arthritis of the right knee and to provide an opinion as to whether it aggravated (made permanently worse) any gout of the right knee.  The following considerations will govern the examination:

a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.

b. As to the service-connected right knee disability, the examiner must conduct range of motion testing and comment on the presence and extent of any instability, ankylosis, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.

The examiner must also provide an opinion whether any whether any currently present gout of the right knee has been aggravated (made permanently worse) by the service-connected chondromalacia and arthritis of the right knee. 

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report
   
3.  After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action.
   
4.  Thereafter, the AMC/RO must re-adjudicate the Veteran's claim of entitlement to an increased disability rating for chondromalacia and arthritis of the right knee, currently evaluated as 10 percent disabling, with consideration as to whether separate evaluations are warranted for instability and flexion/extension associated with the right knee disorder pursuant to VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-2004 (Sept. 17, 2004).  

The RO must also readjudicate the issue of entitlement to a TTR for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 3, 2006 surgical procedure.  

The RO must also adjudicate the raised claim of entitlement to service connection for gout, to include as secondary to the service-connected chondromalacia and arthritis of the right knee as noted in the Introduction. 

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response.

The purpose of this remand is to assist the Veteran with the substantive development of his claims of entitlement to an increased disability rating for chondromalacia and arthritis of the right knee, currently evaluated as 20 percent disabling, and entitlement to a temporary total disability rating for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 3, 2006 surgical procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his increased evaluation and TTR claims.  His cooperation in VA's efforts to develop his claims, including reporting for the scheduled orthopedic VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his increased evaluation and TTR claims.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



